Citation Nr: 1110104	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-10 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia, left patella (a "left knee disorder").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to January 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Cleveland, Ohio RO.  In December 2007 a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  These matters were previously before the Board in March 2008, when they were remanded for additional development.  The March 2008 Board decision also denied service connection for psychiatric disability other than PTSD.

The matter of the rating for a left knee disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran did not serve in combat; there is no credible corroborating evidence of his alleged noncombat stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  June and December 2002 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the December 2007 Travel Board hearing before the undersigned, he was further advised of what he still needs to substantiate his claim; his testimony reflects that he is aware of what is needed to substantiate this claim.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  A VA examination or medical opinion in necessary when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service (or evidence of certain diseases manifesting during an applicable presumption period); (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third of these factors, the U.S. Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the second of the factors outlined above is not met (There is no credible corroborating evidence of a stressor event in service.); consequently, a psychiatric evaluation to conclusively resolve the question of whether the Veteran has a diagnosis of PTSD is not necessary (as such examination could not verify the occurrence of an alleged stressor event).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                         Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

It is again noteworthy that the March 2008 unappealed Board decision finally decided the matter of service connection for psychiatric disability other than PTSD, and that this establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the Veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat, and the record does not show or suggest he had any exposure to terrorist activity.   

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

The Veteran's service from September 1981 to January 1988 was all peacetime service.  His postservice treatment records show a diagnosis of PTSD "secondary to experience in the military" by a private psychologist in January 2002.  On examination, the alleged traumatic events listed includes "having a lot of pressure in the military", being physically and sexually assaulted by family members and strangers as a child, and feeling that his life was being threatened as a child.  In June 2002 a VA provider diagnosed PTSD based on the Veteran's self-reported history.  A November 2002 VA psychiatric treatment report notes diagnoses of PTSD by history, bipolar disorder, and history of alcohol abuse vs. dependence.  On December 2002 PTSD assessment, the Veteran reported that his post was fired upon on two separate occasions while he was on guard duty in the Sinai; that he was threatened by his drill sergeants; and that he got into a fight with two other soldiers in Germany; the examining provider opined that the latter two alleged incidents did not meet the DSM-IV definition of trauma.  The provisional diagnoses in December 2002 included PTSD, major depressive disorder, and rule-out paranoid schizophrenia.  Following a February 2003 private diagnostic assessment, the impression was chronic PTSD.  A February 2003 counseling progress note indicates that the Veteran's PTSD is childhood related, rather than "from Grenada".  

The Veteran has reported various alleged stressor events in-service.  He has told examiners he was exposed to combat situations in Grenada.  He described an incident during basic training when he was physically assaulted by a staff sergeant Houston and a Sergeant First Class Thigpen.  He stated that, while on guard duty when stationed in the Sinai, with MFO-LSU, he was fired upon several times by persons outside the compound and had no ammunition to return fire.  He described how friends and associates were killed in an Arrow Airlines plane crash in 1985; and has claimed he was scheduled to be on that flight.  He describes how, while stationed with the 3rd Ordnance Battalion, he was beaten by two soldiers while going to his barrack.  He also relates that while he was stationed in Sinai, other soldiers put scorpions, rats, and snakes in his boots and sleeping area.  He also alleges that while he was stationed in Stuttgart, Germany he was embarrassed and constantly verbally abused by Captain James LeFevre in front of his spouse and peers.

To the extent that the alleged stressor events are capable of corroboration, none is corroborated; instead, they are shown to be complete fabrications.  A November 2003 CURR response to a request for verification of stressors notes that the Veteran alleged multiple incidents but only provided the year for each alleged stressor event, which was too broad a time span to research.  An October 2004 response to a request for information states that an allegation by the Veteran of receiving inpatient mental health treatment between January and July 1984 at MFO-LSU Sinai, Egypt was investigated, and that the index of retired records at the National Personnel Records Center did not list include such treatment facility (i.e., it had not existed).  February 2005 notices from Defense Personnel Records Image Retrieval System indicate that they were unable to verify an assault during the Veteran's basic training at Fort Jackson in September to October 1981; an assault in Germany in October 1982; or that the Veteran was shot at around March 1984 while serving in Sinai.  Regarding the allegations made to examiners/treatment providers that he was exposed to hostilities in Grenada, his service personnel records (which are associated with the record, and show each of his duty stations) do not show any service in Grenada.  Regarding the allegation that he had friends/buddies killed when a charter Arrow Air DC-8 crashed in Newfoundland in December 1985 carrying 248 members of the 3rd Battalion, 502nd Infantry, 101st Airborne Division; it is noteworthy that the only part of the Veteran's account that is not inconsistent with the official records of the account is that the flight originated in Egypt.  Significantly, the flight took place in December 1985, while service personnel records in the file show the Veteran's service in Egypt was from January to July 1984 (making it unlikely that friends serving with him were on that flight, and even more unlikely that he was scheduled to be on it).  Furthermore, the flight was chartered to carry Members of the 101st Airborne from Cairo (with stops along the way) to Fort Campbell; as the Veteran is not shown to have served in the 101st Airborne, or to have ever been stationed at Fort Campbell, his accounts of his involvement with this incident are totally lacking in credibility. 

In summary, the Veteran's stressor accounts of the type capable of corroboration are shown to be patently false.  In this regard, it is noteworthy - in addition to the foregoing - that while the account of the alleged beating by a drill sergeant was somewhat vague, the development for corroboration of such event was undertaken because the Veteran alleged there was a corresponding MP report.  No such report was found.  Other alleged accounts (beatings in a fight/verbal abuse by an officer) are incapable of corroboration (because they are undocumented and because the Veteran has not presented any supporting evidence, e.g., buddy statements).  [Regarding these incidents it is also noteworthy that a psychiatric examiner has indicated that they do not meet the DSM-IV definition of a stressor event.  See December 2002 examination report.]    

The Veteran's unsupported stressor accounts are self-serving, in part shown patently false, and are not credible.  Consequently, what is presented to the Board is a service connection for PTSD claim by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  Under these circumstances even an unequivocal diagnosis of PTSD would not suffice to substantiate a claim of service connection for PTSD.  See 38 C.F.R. § 3.304(f).  Accordingly, the preponderance of the evidence is against this claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his increased rating claim.  See 38 C.F.R. § 3.159 (2010).

Pursuant to the Board's March 2008 remand, the Veteran was afforded a VA joints examination to assess the current severity of the left knee disability.  On November 2010 VA joints examination, the examiner noted the history of persistent knee pain gradually getting worse.  The Veteran reported pain, weakness, stiffness, swelling, giving way, and limited endurance of the left knee.  The examiner noted that the Veteran wore a brace on the knee and was working but with restrictions; he could not do prolonged standing, walking, or climbing on the left knee.  The examiner noted normal daily activity but difficulty with climbing and crawling on the left knee.  Range of motion was noted as: "lacks 5 degrees of full extension and can flex to 90 to 95 degrees", and pain was noted throughout the range of motion.  The examiner stated, "According to DeLuca, repetitive use causing significant increasing pain.  No other change is noted."  Flare-ups were reported to occur with heavy use.  The examiner found that "the knee does appear to be stable today to anteromedial and anteroposterior testing".  Following a review of the MRI scan which showed "what looks like an old ACL tear with meniscal tear in there", the diagnosis was postoperative chondromalacia with meniscal tear in ACL insufficiency, left knee.

In a January 2011 statement, the Veteran reported that he was unable to use the stairs at work due to his knee giving out, and unable to participate in recreational activities with his son.  Regarding the November 2010 VA examination, the Veteran stated that, following his limited active motion, the examiner pushed his knee [in passive motion] to 90 to 95 degrees despite severe pain that brought tears to his eyes.

The Veteran seeks to be re-examined.  He argues that his meniscal tear (for which surgery is pending) was essentially overlooked by the VA examiner (and is not reflected in the current 10 percent rating).  Notably, the examination report, and rating assigned, appear  to conflict somewhat with notations in treatment records, including that there is X-ray evidence of arthritis (See September 2010 VA treatment report) with limitations of motion (described in July 2010 as severe) and that there is instability (See June 2010 treatment record showing positive mediolateral/McMurray test).  Another examination to resolve the apparent discrepancies is necessary.    

Furthermore, records of any VA treatment the Veteran may have received for his left knee disability in the interim are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for his left knee disability since October 2010.

2.  The RO should then arrange for the Veteran to be afforded a VA orthopedic examination to determine the current severity of his service connected left knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination including the recent VA treatment records cited above.  All clinical findings should be reported in detail.  The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee; as well as specific findings as to whether there is subluxation or instability and, if so, the degree of such.  The examiner should explain the rationale for any opinions given (and if the examination findings conflict with findings noted in treatment records reconcile the discrepancies).   

3.  The RO should then re-adjudicate the claim (to include a finding of whether referral for consideration of an extraschedular rating is warranted - i.e. whether schedular criteria are inadequate).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


